Citation Nr: 1719761	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  14-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for bilateral flat feet.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee, with chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee, with chondromalacia.

5.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected bilateral knee disabilities and/or service-connected bilateral flat feet.

6.   Entitlement to an effective date earlier than November 5, 2012, for the assignment of a separate 20 percent rating for left knee patellar subluxation/dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960, from July 1964 to August 1968, and from August 1971 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied increased ratings for GERD, bilateral flat feet, and bilateral knee disabilities, and service connection for a low back disability was denied.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

While the Veteran previously had a paper claims file, his appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
 
Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision addressing the claims for increased ratings for GERD and bilateral flat feet is set forth below.  The claims for service connection for a low back disability, increased ratings for bilateral knee disabilities and an earlier effective date for the assignment of a separate 20 percent rating for left knee patellar subluxation/dislocation are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  At no point since October 15, 2009 (one year prior to the filing of the current claim for increase), has the Veteran's GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that has been productive of considerable impairment of health.

3.  At no point since October 15, 2009 (one year prior to the filing of the current claim for increase), have the manifestations of the Veteran's bilateral flat feet been shown to result in severe impairment with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.

4.  The schedular criteria are adequate to evaluate the Veteran's GERD and flat feet disabilities at all pertinent points, and no claim of unemployability due to either or both disability(ies) has been raised.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7346 (2016).

2. The criteria for a rating in excess of 10 percent for bilateral flat feet are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for higher ratings for GERD and bilateral flat feet, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An August 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claim was then readjudicated in a September 2014 SOC.  These letters meet the VCAA's content of notice and timing of notice requirements. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disabilities under consideration, and VA treatment records.   The Veteran has not identified any additional records that are relevant to either rating claim herein decided.   Also of record and considered in connection with the appeal are various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.   It is necessary to rate the disability from the point of view of the Veteran working or seeking work (38 C.F.R. § 4.2), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 3 8 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, staged rating of the disability may be warranted.

A.  GERD

The Veteran's GERD has been rated under the diagnostic code for a hiatal hernia. Under DC 7346, a maximum, 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.

In a December 2008 statement, the Veteran's wife stated that the Veteran complains of heartburn daily and he has experienced vomiting.

The Veteran was afforded a VA examination in January 2009.  There, the Veteran reported developing heartburn and difficulty swallowing in 1984.  He underwent an esophageal dilatation in 1985.  The Veteran developed Barret's disease subsequently.  The Veteran reported taking omeprazole and Carafate daily.  The Veteran reported that he is essentially symptom-free with regard to his GERD at the time of his VA examination.  The examiner stated that GERD does not cause significant anemia or malnutrition.  The Veteran reported working full-time as a chief executive officer (CEO) at a health center.  He stated that his multiple disabilities have not affected his work performance.

The Veteran was afforded another VA examination in March 2011.  There, it was noted that GERD does not affect general body health or body weight.  The Veteran reported dysphagia, heartburn, reflux, regurgitation and chronic cough.  There was no epigastric pain, scapular pain, arm pain, hematemesis, passing of black-tarry stools, nausea or vomiting.  The Veteran reported trouble swallowing tuna fish, as well as heartburn and reflux at night.  The Veteran reported that symptoms occur as often as four times per week.  The examiner stated that the Veteran is able to perform daily functions even during flare-ups.  The Veteran reported no functional impairment due to GERD.  There was no evidence that GERD causes anemia.

Private medical records note treatment of GERD with medications.  Some regurgitation and difficulty swallowing is noted.

The Board finds that the objective medical evidence does not support assignment of a rating for GERD in excess of 10 percent for GERD at any pertinent point.  The record shows that the Veteran has experienced pyrosis, dysphagia and regurgitation.  However, as discussed by the March 2011 VA examiner, there is no arm or scapular pain.  Likewise, that examiner noted that there was no epigastric pain or distress.  Finally, the Veteran's symptomatology has not been shown to be productive of considerable impairment of health.  On January 2009 VA examination, the examiner noted that GERD does not cause significant anemia or malnutrition.  Further, the Veteran himself explained that GERD does not affect his work performance.  Moreover, the March 2011 VA examiner noted that GERD does not affect general body health or body weight.  The examiner also stated that there is no evidence GERD causes anemia.  The Veteran was able to perform daily functions, even during flare-ups of GERD and there was no functional impairment due to GERD.  .

In evaluating the disability under consideration, the Board has certainly considered the Veteran's and his wife's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings, which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's bilateral flat feet under relevant rating criteria.  See 38 C.F.R. § 3.159(a)(1).  Furthermore, neither the Veteran nor his wife has asserted that he experiences symptoms that would warrant a rating in excess of 10 percent.


For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Flat Feet

Under DC 5276, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DCs 5277-5283.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the applicability of 38 C.F.R. § 4.59 should be considered).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded a VA examination in January 2009.  The Veteran reported foot pain about thirty years ago.  The Veteran reported that pain has improved and he can now wear regular shoes without any problem.  He stated that he has not required any treatment for flat feet for many years.  Feet examination revealed normal appearance.  There was active motion in the metatarsophalangeal (MP) joint of the great toe bilaterally.  There was moderate valgus of the foot and forefoot/midfoot misalignment bilaterally.  There was medial tilting of the upper border and talus.  There was no further foot deformity.  There was no limited function for standing or walking.

The Veteran was afforded another VA examination in March 2011.  The Veteran reported pain four times per week lasting four hours.  The Veteran rated pain as eight out of ten.  Pain can be exacerbated by physical activity and weightbearing activity.  There is pain of standing and walking, but not at rest.  Examination revealed bilateral tenderness.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability bilaterally.  There was active motion of MP joint of the great toe bilaterally.  There was no tenderness after palpation of the plantar surfaces bilaterally.  Alignment of the Achilles was normal bilaterally.  There was pes planus.  There was a light degree of valgus present bilaterally, which could be corrected by manipulation.  Both feet showed slight forefoot/mid-foot malalignment, which could be corrected by manipulation.  There was no deformity, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted, bilaterally.  Pes cavus was not present.  There were no hammer toes.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidus.  The Veteran reported only being able to stand for 15 to 30 minutes.  The Veteran did not require any type of support with his shoes.  X-rays showed bilateral plantar calcaneal spurs.

As discussed above, the Veteran has reported that he does not receive treatment for his bilateral flat feet.

The Board finds that the objective medical evidence does not support a rating in excess of 10 percent for bilateral feet.  Upon VA examination in January 2009, examination of the feet was normal and no deformity, including pronation or abduction, was shown.  Likewise, the Veteran's feet were without deformity at the March 2011 VA examination.  Additionally, VA examinations did not show an indication of swelling on use or characteristic callouses.  While the Veteran does experience pain, objective evidence does not show that there is marked deformity, an indication of swelling on use or characteristic callosities.  As discussed above, the criteria in DC 5276 are conjunctive.  While he may experience pain, without an objective showing of the other criteria, the Veteran's symptom of pain alone does not warrant an increased rating under DC 5276.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's service-connected bilateral flat feet at any pertinent point.

As for functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the Veteran has subjectively complained of pain.  Under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, DC 5276. See also DeLuca, 8 Vet. App. at 204-7.  Moreover, no functional impairment has been clinically shown, and the Veteran is able to stand and walk on his feet (with subjective complaints of pain).  Additionally, the Veteran has not alleged any specific functional loss other than pain or fatigue upon usage, and medical examiners have mentioned any restricted motion or function.  As such, a higher disability rating is not warranted based upon consideration of the factors delineated in the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca..

Also potentially applicable is DC 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Following comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned diagnostic code and 10 percent rating.  At this point, the Veteran's symptoms have been clinically defined as no more than moderate, and at least moderately severe overall foot impairment is not shown.

In evaluating the disability under consideration, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings, which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's bilateral flat feet under relevant rating criteria.  See 38 C.F.R. § 3.159(a)(1).  Furthermore, the Veteran has not asserted that he experiences symptoms that would warrant a rating in excess of 10 percent.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 53-56..

C.  Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's GERD or bilateral flat feet has reflected so exceptional or so unusual a disability picture so as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec.B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's GERD and bilateral flat feet at all pertinent points.  The rating schedule fully contemplates the symptoms associated with GERD, to include regurgitation, pyrosis and dysphagia, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Likewise, with regard to bilateral flat feet, the rating schedule contemplates pain on use.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected GERD and flat feet.  As such, the Board finds that the rating schedule is adequate to evaluate his disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all the Veteran's symptoms have been considered in evaluating his GERD and his bilateral flat feet. Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016). As such, the holding in Johnson need not be addressed further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  With respect to these claims, however, there is no evidence or argument that GERD and or bilateral flat feet actually or effectively renders the Veteran unemployable.  Indeed, as discussed by the 2009 VA examiner, the Veteran reported working full-time as a CEO at a health center.  Further, during that  examination, he stated that his multiple disabilities have not affected his work performance.  Under these circumstances, the Board finds that a Rice TDIU claim has not been raised in conjunction with any current claim(s) for higher rating, and need not be addressed herein.


ORDER

A rating in excess of 10 percent for GERD is denied.

A rating in excess of 10 percent for bilateral flat feet is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

As regards to the claims for higher ratings for a right and left knee disabilities, the Veteran was last afforded VA examinations to assess the severity of those disabilities in November 2012.  Thereafter, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).

As this type of joint testing was not accomplished during the Veteran's November 2012 knee examination, the medical evidence of record is insufficient. 

Hence, remand is required to afford the Veteran additional VA examinations with respect to the knees.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s) for increase. See 38 C.F.R. §  3.655 (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination sent to him by the pertinent medical facility. 

As regards the claim for service connection for a low back disability, the Veteran was afforded a VA examination in January 2009.  There, he was diagnosed with thoracic degenerative arthritis and spinal stenosis.  The examiner opined that the Veteran's thoracic spinal condition is not caused by his service-connected bilateral knee or bilateral pes planus because the thoracic spine condition is related to degenerative arthritis and spinal stenosis.  The examiner also opined that the Veteran's thoracic spine condition was not caused by his documented in-service event where he was treated for muscular back pain in 1956 because his current thoracic spinal condition only began two years ago.

The examiner's rationale as to the question of secondary service connection is unclear.  The examiner diagnosed the Veteran with thoracic degenerative arthritis and spinal stenosis, but opined that his thoracic spinal condition is not caused by any service-connected disabilities as the condition is related to the diagnosed disabilities of degenerative arthritis and spinal stenosis.  It is not clear, from the examiner's rationale, why the diagnosed disabilities are not caused by his service-connected disabilities.  Additionally, with regards to secondary service connection, while the examiner considered causation, he did not consider whether service-connected disabilities aggravated the Veteran's thoracic spinal condition.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  Further, as regards direct service connection, the examiner did not consider the Veteran's statement that he underwent ejection seat training while in service, as detailed in a December 2008 statement.

For the above reasons, the Board concludes that January 2009 VA examiner's opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Accordingly, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

As a final matter, the Board notes that in a February 2014 rating decision, the Veteran was awarded service connection for left knee patellar subluxation/dislocation, rated 20 percent disabling, effective November 5, 2012.   In July 2014, the Veteran filed a timely NOD with respect to the effective date of that award only.  As such, the AOJ must issue an SOC with respect to that claim, the next step in the appellate process.  38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an appropriate SOC with respect to an earlier effective date for the award of service connection for left knee patellar subluxation/dislocation, along with a VA Form 9, and afford him full opportunity to perfect an appeal as to that issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, the matter referenced above-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the January 2009 VA examiner an addendum opinion addressing the etiology of the Veteran's thoracolumbar spine disability. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

With respect to each diagnosed thoracolumbar spine disability (to include thoracic degenerative arthritis and spinal stenosis), the examiner should provide opinions, consistent with sound medical principles, as to whether it at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

a) had its onset during service or is otherwise related to service (specifically considering the October 1956 service treatment record showing complaints of muscular back pain and the Veteran's statement that he underwent ejection seat training in service); or, if not .

b)  was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's bilateral knee and/or bilateral flat feet disabilities?

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA knee examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for each knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails, without good cause, to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating is appropriate)..

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
 



(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


